Exhibit For Immediate Release Treating Cancer with Hyperthermia Highlighted at the Vienna Joint German and Austrian Society of Radiation Oncology Meeting SALT LAKE CITY, Utah May 20, 2008—BSD Medical Corporation (NASDAQ:BSDM) announced today that several recent events have occurred in Europe that highlight the use of hyperthermia therapy in treating cancer.Following the International Congress on Hyperthermic Oncology (ICHO) conducted last month in Munich, Germany (see earlier press release 04-29-08), the joint annual meeting of the DEGRO Deutsche Gesellschaft fur Radio-Onkologie (German Society of Radiation Oncology) and OGRO Osterreichische Gesellschaft fur Radio-Onkologie (Austrian Society of Radiation Oncology) held in Vienna, Austria, also addressed hyperthermia therapy.In addition, there have been several new articles on hyperthermia therapy recently published. Annual Meeting of the German Society of Radiation Oncology–Symposium on Hyperthermia Therapy “Hyperthermia as an Integral Component of Multimodality Therapy” was the theme of the Symposium on Hyperthermia Therapy at the joint annual meeting (DEGRO and OGRO) recently concluded in Vienna, Austria.The symposium was jointly chaired by Rolf Sauer MD, Chairman of the Comprehensive Tumor Center of UMS Erlangen, and Frederik Wenz MD, Chairman of Radiation-Oncology of the University Medical School at Mannheim-Heidelberg, Germany. Keynote speakers included prominent physicians and professors that routinely incorporate hyperthermia into their treatment of cancer, including Ellen Jones, MD (UMS Duke University, USA), Martine Franckena, MD (UMS Erasmus Rotterdam, Netherlands), Johanna Gellermann, MD (UMS Charite Berlin, Germany), Oliver Ott, MD and Udo Gaipl, PhD (UMS Erlangen, Germany) and Frederik Wenz, MD (UMS Mannheim - Heidelberg, Germany).
